Opinion by
Cole, J.
The ve-tsin was classified and claimed dutiable at the same rates and under the same paragraphs as similar merchandise covered by the decision in Quong Yuen Shing v. United States (31 C. C. P. A. 43, C. A. D. 247). In accordance with stipulation of counsel and on the authority of the said cited case the ve-tsin involved found to contain salt was excluded by the court from paragraph 5. The claim under paragraph 1558 was therefore sustained. The fish in question was found to consist of fish in lard with beans and was therefore held dutiable at 20 percent ad valorem under paragraph 1558 (19 U. S. C., 1940 ed. § 1001, par. 1558) as claimed. Abstract 42516 followed.